ON RETURN TO REMAND
PATTERSON, Presiding Judge.
We remanded this case to the trial court for it to determine the merits of McCall’s claims in his petition for writ of habeas corpus, wherein he contended that, through no fault of his own, he had been erroneously released from custody; that he had not been given credit for the time he spent at liberty on that erroneous release; and that, if given credit for that time, his Alabama sentences would have expired around October 17, 1990. McCall v. State, 594 So.2d 733 (Ala.Cr.App.1992).
The trial court has filed its return to our remand. It states that, having determined that McCall’s claims regarding his erroneous release were true, McCall was ordered released from the sentences imposed upon him in this case.
The issue having been resolved in this appeal and the matter becoming moot, the appeal is, therefore, dismissed.
APPEAL DISMISSED.
All Judges concur.